Exhibit 99.1 Avalanche Biotechnologies, Inc. Reports Third Quarter 2015 Financial Results MENLO PARK, Calif., November 9, 2015 – Avalanche Biotechnologies, Inc. (Nasdaq: AAVL), a biopharmaceutical company committed to improving or preserving the sight of people suffering from serious eye diseases with an unmet medical need, today reported financial results for the third quarter ended September 30, 2015. “We continue to make progress in our pre-clinical work across multiple disease states and in the development of our next-generation vector technology to enable new therapies,” said Hans Hull, interim chief executive officer of Avalanche. “We’re also looking forward to attending the upcoming American Academy of Ophthalmology annual meeting where two clinicians will be presenting AVA-101 Phase 1 36-month data and Phase 2a 52-week data for the potential treatment of wet age-related macular degeneration.” Third Quarter 2015 Financial Results · Cash, cash equivalents and marketable securities as ofSeptember 30, 2015were$268.9 million, compared to $159.4 million as of December 31, 2014. · Revenues, consisting of revenue from collaborative research, were$953,000for the quarter endedSeptember 30, 2015, compared to$204,000for the quarter endedSeptember 30, 2014. · Research and development expenses were$7.5 millionfor the quarter endedSeptember 30, 2015, compared to$5.7 millionfor the quarter endedSeptember 30, 2014. · General and administrative expenses were$7.6 millionfor the quarter endedSeptember 30, 2015, compared to$2.4 millionfor the quarter endedSeptember 30, 2014. This included a one-time non-cash charge of $2.4 million in stock-based compensation expense related to the departure of former chief executive officer Thomas Chalberg in July 2015. · Net loss attributable to common stockholders was$14.1 million, or $0.55 per basic and diluted share,for the quarter endedSeptember 30, 2015, compared to a net loss attributable to common stockholders of$8.3 million, or $0.50 per basic and diluted share,for the quarter endedSeptember 30, 2014. About Avalanche Biotechnologies, Inc.
